DETAILED ACTION
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Brian Drozd on 11/08/2021.
 		AMENDMENT TO THE CLAIM
Claim 2 (Currently Amended) An electronic device comprising: an image sensor having a pixel region for capturing an image of a subject; and a control unit, which comprises a CPU, configured to control the image sensor to set image capturing conditions different from one another for a first region and a second region in the pixel region, the second region being disposed at a position in a row direction with respect to the first region, wherein: the control unit is further configured to control a display to display an image indicating a region for which an image capturing condition is changeable among the first region and the second region in the pixel region, based on information of the subject the image of which has been captured by the first region and of the subject the image of which has been captured by the second region, wherein: the plurality of the first pixels are connected to a first output line through which a signal from each of the first pixels is output; and the plurality of the second pixels are connected to a second output line through which a signal from each of the second pixels is output.

Allowable Subject Matter
Claims 2-12, 14, 18 are allowed.
The following is an examiner’s statement of reasons for allowance: See Applicant’s remark filed on Page 1and Final rejection mailed on 05/21/2021, Page 8 and 9 indicated Allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.